DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghosh et al. (US 2015/0260830 A1; pub. Sep. 17, 2015).
Regarding claim 1, Ghosh et al. disclose: a semiconductor device (fig.7 item 710) comprising: an emitter (fig.7 item 731) of electromagnetic radiation, the emitters being configured for modes of operation providing fields of illumination of different widths, and a photodetector (fig.7 item 734) configured for time-of-flight (para. [0082]) and proximity measurements by detecting electromagnetic radiation that is emitted by the emitter and reflected (fig.7 items 753-755) to the photodetector wherein the emitter is operated by a driver, which is configured for an alternation between the modes of operation (para. [0082]).
Regarding claim 2, Ghosh et al. disclose: the emitter is a vertical-cavity surface-emitting laser (para. [0082]).
Regarding claim 4, Ghosh et al. disclose: a photodetector devices comprising a semiconductor die (fig.7 item 710), the photodetector being part of the photodetector device (para. [0076], (fig.7 item 734)), and an emitter devices; comprising a further semiconductor die, the emitters being part of the emitter device (fig.7 item 731, para. [0073]-[0074]).
Regarding claim 5, Ghosh et al. disclose: an integrated circuits of the photodetector devices, the integrated circuit+i3 being configured for performing and evaluating time-of-flight measurements and proximity or ambient light measurements using the emitter photodetectors (para. [0082]).
Regarding claim 6, Ghosh et al. disclose: the driver is integrated in the emitter device (para. [0065], fig.7).
Regarding claim 7, Ghosh et al. disclose: a carrier carrying the photodetector devices and the emitter device, and a cover with windows, the windows being arranged above the photodetector and the emitter (para. [0065]).
Regarding claim 8, Ghosh et al. disclose: the driver is configured to switch the modes of operation when values of varying distances that are detected by a time-of-flight or proximity measurement pass a predescribed limit value (para. [0074]).
Regarding claim 10, Ghosh et al. disclose: a method for time-of-flight and proximity measurements, comprising: operating an emitters of electromagnetic radiation alternatively in different modes of operation providing fields of illumination of different widths, and performing a time-of-flight measurement when the field of illumination is narrow, and a proximity or ambient light measurement when the field of illumination is wide (rejected on the same basis as claim 1, para. [0074], [0079]).
Regarding claim 13, Ghosh et al. disclose: the different modes of operation are switched when values of varying distances that are detected by a time-of-flight or proximity measurement pass a predescribed limit value (para. [0082]-[0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2015/0260830 A1; pub. Sep. 17, 2015) in view of Daiji et al. “Demonstration of Blue and Green GaN-Based Vertical-Cavity Surafce-Emitting Lasers by Current Injection at Room Temperature”, Applied Physics Express 4 (2011), pg.072103-1 - 072103-3.
Regarding claim 3, Ghosh et al. are silent about: the driver is configured to generate driving currents, one of the driving currents being below a lasing threshold of the emitter, and one of the driving currents being above the lasing threshold.
In a similar field of endeavor, Daiji et al. disclose: the driver is configured to generate driving currents, one of the driving currents being below a lasing threshold of the emitter, and one of the driving currents being above the lasing threshold (pg. 072103-2 fig.4, pg. 072103-3 col.2 last para.) motivated by the benefits for scalable illumination.
In light of the benefits for scalable illumination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Daiji et al. in the apparatus of Ghosh et al.
Regarding claim 9, Ghosh et al. are silent about: the driving current below the lasing threshold is provided for a proximity or ambient light measurement, and the driving current above the lasing threshold is provided for a time-of-flight measurement.
In a similar field of endeavor, Daiji et al. disclose: the driving current below the lasing threshold is provided for a proximity or ambient light measurement, and the driving current above the lasing threshold is provided for a time-of-flight measurement (pg. 072103-2 fig.4, pg. 072103-3 col.2 last para., it is known to use shorter wavelengths for proximity sensing and longer wavelengths in TOF application such as radars.) motivated by the benefits for scalable illumination.
In light of the benefits for scalable illumination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Daiji et al. in the apparatus of Ghosh et al.
Regarding claim 11, Ghosh et al. are silent about: using a vertical-cavity surface-emitting laser as the emitters, and using a driver to generate driving currents for the emitter, one of the driving currents being below a lasing threshold of the emitter and one of the driving currents being above the lasing threshold.
In a similar field of endeavor, Daiji et al. disclose: using a vertical-cavity surface-emitting laser as the emitters, and using a driver to generate driving currents for the emitter, one of the driving currents being below a lasing threshold of the emitter and one of the driving currents being above the lasing threshold (pg. 072103-2 fig.4, pg. 072103-3 col.2 last para.) motivated by the benefits for scalable illumination.
In light of the benefits for scalable illumination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Daiji et al. in the apparatus of Ghosh et al.
Regarding claim 12, Ghosh et al. are silent about: the proximity or ambient light measurement is performed when the driving current is below the lasing threshold of the emitter, and the time-of-flight measurement is performed when the driving current is above the lasing threshold of the emitter.
In a similar field of endeavor, Daiji et al. disclose: the proximity or ambient light measurement is performed when the driving current is below the lasing threshold of the emitter, and the time-of-flight measurement is performed when the driving current is above the lasing threshold of the emitter (pg. 072103-2 fig.4, pg. 072103-3 col.2 last para., it is known to use shorter wavelengths for proximity sensing and longer wavelengths in TOF application such as radars.) motivated by the benefits for scalable illumination.
In light of the benefits for scalable illumination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laser of Daiji et al. in the apparatus of Ghosh et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884